91 F.3d 148
78 A.F.T.R.2d 96-5627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Timothy H. JOECKEL;  Dawn L. Joeckel;  Kenneth E. Thorne;Linda Secora;  Frank Secore;  Roy Nuttleman;  CeciliaNuttleman;  Reynold J. Spulak;  Gordon D. Whitten;  BarbaraA. Whitten;  Marvin Eugene Simon;  Frank Dahlstrom;  EarleC. Baillie;  Steve Tolstedt;  Don Offenbacker;  Marilyn A.Offenbacker;  Leslie Cornwell;  Cleve W. Stutzman;  ArleneM. Stutzman;  Edwin L. Johnson;  Maxine M. Johnson;  LaverneH. Meints;  Chris L. Meints;  James A. Davis, Jr.;  Joan B.David;  Lloyd Francis;  Kenneth E. Schroeder;  Norma L.Schroeder;  James L. Gustafson;  Janis A. Gustafson;  EdwardJ. Axmann;  Donna J. Axmann;  Wilfred Wagher;  CharlieCrofutt;  Denise Crofutt;  Ray E. Muhlbach;  Louise M.Miller;  Dale L. Mattley;  Erlyn M. Mattley;  DorothyBredthauer;  Ted Daggett;  Mona Daggett;  Robert J. Jones;Robert E. Spurgeon;  Barbara M. Spurgeon;  Andrew M.Jaskiewicz;  Larry S. Riederer;  Orlan Meske;  LadonnaMeske;  Jeanne M. Thorne;  William J. Fritz;  Craig R.Ditzen, Appellants,v.INTERNAL REVENUE SERVICE, Collector;  John Does, 1 through10, Appellees.
No. 95-3532.
United States Court of Appeals, Eighth Circuit.
Submitted July 1, 1996.Filed July 5, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Appellants are a group of Nebraska citizens who claim that they are neither citizens nor residents of the United States and are thus not required to pay federal income taxes, and assert that defendants have wrongfully refused to recognize their status.  The district court1 dismissed their action for lack of subject matter jurisdiction.  We conclude the judgment of the district court was correct and that an opinion would lack precedential value.  See 8th Cir.  R. 47B.


2
Accordingly we affirm the district court's judgment.2



1
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska


2
 Appellants' motion to amend the caption is denied.  Appellees' motion for sanctions is also denied